Citation Nr: 1647336	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  12-24 127	)	 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1998 to October 1998 and from March 2003 to June 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims service connection for bilateral hearing loss and tinnitus.  Specifically, he attributes his bilateral hearing loss and tinnitus to noise exposure during active service, including machine gun firing.  He asserts in his January 2012 notice of disagreement that his hearing loss was "effected" in service, and that his tinnitus started in service.

The Veteran's service treatment records indicate that audiometric testing was conducted twice on the same day in March 2003 as part of the hearing conservation program.  The first test, conducted by audiology technician C.P., showed right ear hearing loss for VA purposes, and the Veteran was referred to audiology.  The second test, conducted by J.P.W., CCC-A, showed no hearing loss for VA purposes in either ear, although a diagnosis of mild high frequency hearing loss in the left ear was provided.

The Veteran was afforded a VA audiological examination in December 2011, which showed no hearing loss for VA purposes in either ear, and the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  However, the examiner did not discuss the fluctuations in the March 2003 tests described above.  

In May 2012, the Veteran underwent private audiological testing, which showed bilateral hearing loss for VA purposes.  Therefore, he underwent a second VA audiological examination in December 2013.  This test again did not show the Veteran had hearing loss for VA purposes in either ear.  The examiner provided a negative opinion, in part by comparing a 2002 audiogram, just prior to activation, to the prior VA examination in 2011.  This examiner also did not discuss the conflicting audiometric test results from March 2003.  

Where VA affords the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (internal quotation marks omitted).

Under the circumstances described above, the Board must remand for a VA examination that addresses whether the Veteran has a current, bilateral hearing loss disability for VA purposes, and if so, whether it is related to military service.  The opinion must account for fluctuations in the Veteran's conflicting audiological test results during and after service. 

Finally, the Veteran also seeks service connection for tinnitus.  The Veteran reported during the December 2011 VA examination that his tinnitus began during active service, and occurs every other day.  Both the December 2011 and December 2013 VA examiners opined that the Veteran's tinnitus was at least as likely as not a symptom of bilateral hearing loss.  Accordingly, entitlement to service connection for tinnitus also must be remanded as inextricably intertwined with the bilateral hearing loss claim, and a new examination and opinion are also necessary for the tinnitus claim.


Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from Iowa City since October 2013.

2. After obtaining the records requested above, the Veteran should be afforded a VA examination to assist in determining the etiology and severity of the Veteran's bilateral hearing loss, and to obtain an informed medical opinion.  

The examiner should review the claims file, and note such review in the examination report.  Then, the examiner should answer the following questions, and provide a complete rationale for any opinion expressed: 

a) Assess the current severity of the Veteran's bilateral hearing acuity. 

b) If hearing loss is found, is it as likely as not (50 percent or greater) that the Veteran's hearing loss began during, or was otherwise caused by, his active duty service, including his alleged noise exposure therein?  The examiner must consider the Veteran's complete medical history relevant to his bilateral hearing loss claim, including his two March 2003 audiological tests, December 2011 VA examination, May 2012 private treatment record, and December 2013 VA examination.

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus started in or is otherwise related to service?

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and afforded the appropriate time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


